





Certificate of Amendment to Articles of Incorporation

For Nevada Profit Corporations

(Pursuant to NRS 78.385 and 78.390 – After Issuance of Stock)




1. Name of corporation:

Z YACHTS, INC.




2. The articles have been amended as follows (provide article numbers, if
available):




1. Name of Corporation:




Boveran Diagnostics, Inc.



3.  Shares




The capitalization of the corporation is amended to reauthorize Fifty Million
(50,000,000) shares of common stock, $.001 par value per share of common stock
and to authorize Ten Million (10,000,000) shares of preferred stock, $.001 par
value per share of preferred stock.




The shares of preferred stock may be issued from time to time in one or more
series, each of which shall have such distinctive designation or title as shall
be determined by the board of directors of the Company prior to the issuance of
any shares thereof.  Preferred stock shall have such voting powers, full or
limited, or no voting powers, and such preferences and relative, participating,
optional or other special rights and such qualifications, limitations or
restrictions thereof, as shall be stated in such resolution or resolutions
providing for the issue of such class or series of preferred stock as may be
adopted from time to time by the board of directors prior to the issuance of any
shares thereof.  The number of authorized shares of preferred stock may be
increased or decreased (but not below the number of shares thereof then
outstanding) by the affirmative vote of the holders of a majority of the voting
power of all the then outstanding shares of the capital stock of the corporation
entitled to vote generally in the election of the directors, voting together as
a single class, without a separate vote of the holders of the preferred stock,
or any series thereof, unless a vote of any such holders is required pursuant to
any preferred stock designation.




3. The vote by which the stockholders holding shares in the corporation
entitling them to exercise at least a majority of the voting power, or such
greater proportion of the voting power as may be required in the case of a vote
by classes or series, or as may be required by the provisions of the articles of
incorporation have voted in favor of the amendment is: MAJORITY.




4. Effective date of filing (optional): July 30, 2008










5. Officer Signature: /s/ Regina F. Weller









